Citation Nr: 0821891	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-41 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel

INTRODUCTION

The veteran had active service from January 1973 to March 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claim was previously before the Board in 
May 2006, at which time it was remanded for additional 
development.


FINDING OF FACT

Current low back disability has not been shown by competent 
evidence of record to be causally related to the veteran's 
active service.


CONCLUSION OF LAW

A low back disability, to include degenerative disc disease, 
degenerative osteoarthritis with myofacial spasm, spinal cord 
disc herniation and stenosis, was not incurred in, or 
aggravated by, active service, nor may osteoarthritis be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought.
 
In the present case, VA issued notice by means of August 2003 
and June 2006 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
the claim and of her and VA's respective duties for obtaining 
evidence, as well as provided her with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.  
        
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and a VA examination report.  Additionally, the claims file 
contains the veteran's statements in support of her claim.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran contends that she has current low back disability 
that is related to an in-service accident that occurred in 
1973, in which she was hit by a car at Edwards Air Force 
Base. (Transcript (T.) at page (pg.) 2-3).  She has also 
testified that, although she hurt all over, including her 
back, after the accident, she did not seek treatment and just 
tried to deal with the pain. (Transcript (T.) at page (pg.) 
3-5.)  

The report of the veteran's service entrance examination 
noted mild lordosis, asymptomatic.  A July 22, 1973 service 
medical record indeed reflects that the veteran was involved 
in an accident in which she was hit by a car while she was 
standing near a car talking to a friend.  However, service 
medical records do not demonstrate that the veteran ever 
complained of, or sought treatment for a low back disability.  
Moreover, a September 1973 Report of Medical Examination in 
conjunction with separation from service reflects that an 
examiner reported that the veteran's spine was normal.  
Further, a February 1974 Report of Medical History reflects 
that the veteran denied a history of recurrent back pain, 
swollen or painful joints, or arthritis, rheumatism, or 
bursitis.  This is probatively significant and given a lot of 
weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if indeed she had any problems with 
her low back at her discharge from service, as she is now 
alleging, then she would have at least mentioned this during 
her military separation examination or February 1974 Report 
of Medical History.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . .  .").  

Post-service treatment records demonstrate that since 1984, 
the veteran has complained of, and sought treatment for a low 
back disability that has been variously diagnosed as 
degenerative disc disease, degenerative osteoarthritis with 
myofacial spasm, spinal cord disc herniation, stenosis, and 
status post lumbar laminectomy.  There is no evidence of 
continuity of symptomatology during the intervening years 
after her discharge from service and the initial diagnosis of 
low back disability in 1984.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  The initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

With respect to a clinical opinion as to the etiology of the 
veteran's current low back disability, an April 2003 VA 
outpatient treatment record reflects that Dr. E. S. F., the 
veteran's treating physician, opined that:

According to the story as described by 
the patient, her position, the direction 
traveled by the vehicle up to the point 
of impact with the patient, it is my 
professional opinion with a reasonable 
degree of certainty that it most 
probable, that the injuries sustained by 
the patient on impact from the vehicle 
that struck her were the precipitating 
factors leading to this patient's current 
skeletal pathology.

However, in contrast to such opinion, a VA compensation and 
pension examiner opined in December 2007 that the veteran's 
current low back disability is not caused by or is a result 
of her active service, including the July 1973 accident.  In 
reaching this conclusion, the examiner noted that:

There is no evidence to support the 
veteran's claim for service connection of 
her current low back disability.  Veteran 
suffered no accident, injury or illness 
to the lower back on active duty.  She 
had surgery reportedly in 1984 for 
herniated disc of the lumbar spine.  The 
nature of that condition and the 
incidents around that condition are not 
specifically contained in the claims 
file.  Medical records between the 1984 
surgery and the veteran's discharge are 
silent for any treatment of a condition 
of the lower back.  Nexus of the current 
condition to the veteran's active duty 
service cannot be established, despite 
exhaustive review of the medical records.

In weighing the probative value of the clinical opinions, the 
Board finds the December 2007 VA examiner's opinion to be 
more probative than the April 2003 VA examiner's opinion.  In 
this regard, the Board notes that the rationale provided by 
the December 2007 VA examiner is supported by objective 
evidence of record, as noted by the examiner.  In contrast, 
the April 2003 VA examiner's opinion is based on "the story 
as described by the patient," and undocumented back 
"injuries sustained by the patient on impact from the 
vehicle that struck her."  

The Board notes that the veteran is competent to testify on 
factual matters of which she has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  As such, 
the veteran is competent to give evidence that she 
experienced being hit by a vehicle in service, and that she 
experienced back pain in service.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  However, the veteran is not 
competent to provide evidence as to the etiology of current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Thus, the Board finds that the preponderance of the evidence 
of record does not support that the veteran's current low 
back disability is etiologically related to service.  
Accordingly, the Board finds that entitlement to service 
connection for a low back disability is not warranted.



ORDER

Entitlement to service connection for a low back disability, 
to include degenerative disc disease, degenerative 
osteoarthritis with myofacial spasm, spinal cord disc 
herniation and stenosis, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


